Citation Nr: 0815723	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-43 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for trigeminal 
neuralgia with headaches and facial pain, to include as 
secondary to herbicide exposure.

2.  Entitlement to service connection for sebaceous cyst, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for benign prostatic 
hypertrophy with acute prostatitis, to include as secondary 
to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1968 to January 1970 and from November 1990 to 
April 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO) which denied the veteran's claims 
of entitlement to service connection for trigeminal neuralgia 
with headaches and facial pain, sebaceous cyst and benign 
prostatic hypertrophy with acute prostatitis, all claimed as 
secondary to herbicide exposure.  The veteran filed a notice 
of disagreement in regards to the March 2004 rating decision.  
He requested a hearing with a decision review officer (DRO).  
The DRO conducted a hearing with the veteran in June 2004, a 
transcript of which is in the veteran's claims folder.  The 
DRO then conducted a de novo review of the claims and 
confirmed the RO's findings in a September 2004 statement of 
the case (SOC).  The appeal was perfected with the submission 
of the veteran's substantive appeal (VA Form 9) in November 
2004.

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Atlanta RO in April 2007.  
The transcript of the hearing is associated with the 
veteran's claims folder.  At that time the veteran submitted 
evidence directly to the Board with an accompanying written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2007).

This case was remanded by the Board in August 2007 for 
additional evidentiary development, specifically to obtain VA 
medical nexus opinions.  Such was accomplished, and in 
December 2007 the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claims of entitlement to service 
connection for trigeminal neuralgia with headaches and facial 
pain, sebaceous cyst and benign prostatic hypertrophy with 
acute prostatitis.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

Issues not on appeal

Also denied in the above-referenced March 2004 rating 
decision was the veteran's claim of entitlement to service 
connection for elevated cholesterol.  The veteran's April 
2004 notice of disagreement encompassed this issue; however, 
he subsequently withdrew it during his DRO hearing, so it is 
not currently on appeal.  See the June 14, 2004 hearing 
transcript, page 10; see also 38 C.F.R. § 20.204 (2007).

In a June 2005 rating decision, the RO granted service 
connection for tinnitus and bilateral hearing loss, continued 
a noncompensable (zero percent) disability rating for 
service-connected residuals fragment wounds of the left 
shoulder and denied service connection for post traumatic 
stress disorder.  To the Board's knowledge, the veteran has 
not disagreed with that decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
diagnosed trigeminal neuralgia with headaches and facial pain 
and his military service, to include alleged herbicide 
exposure therein.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
diagnosed sebaceous cyst and his military service, to include 
alleged herbicide exposure therein.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
diagnosed benign prostatic hypertrophy with acute prostatitis 
and his military service, to include alleged herbicide 
exposure therein.


CONCLUSIONS OF LAW

1.  Trigeminal neuralgia with headaches and facial pain was 
not incurred in or aggravated by active military service, and 
may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 
2002); 
38 C.F.R. § 3.303 (2007).

2.  A sebaceous cyst was not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  Benign prostatic hypertrophy with acute prostatitis was 
not incurred in or aggravated by active military service, and 
may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 
2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for trigeminal neuralgia 
with headaches and facial pain, a sebaceous cyst and benign 
prostatic hypertrophy with acute prostatitis, all of which he 
claims are a result of exposure to herbicides during his 
service in Vietnam.  Because these three issues involve the 
application of similar law to similar facts, the Board will 
address them together.
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in August 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to obtain medical 
nexus opinions.  The AOJ was then to readjudicate the claims.  
VA medical nexus opinions were obtained in October 2007, and 
the AMC subsequently readjudicated the claims in the December 
2007 SSOC.

Thus, all of the Board's remand instructions have now been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his service connection claims 
in a letter from the RO dated December 9, 2003, which 
informed the veteran that the evidence must demonstrate "a 
relationship between your current disability and an injury, 
disease or event in service."  With respect to the veteran's 
claimed herbicide exposure, the veteran was also advised in 
the December 2003 letter that presumptive service connection 
was available for certain chronic diseases for veterans who 
served in Vietnam.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
December 2003 letter as well as a letter from the AMC [issued 
subsequent to the August 2007 remand] dated November 16, 
2007.  Specifically, the veteran was advised in the December 
2003 and November 2007 letters that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  The letters further indicated that VA 
examinations would be scheduled if necessary to adjudicate 
his claims.  With respect to private treatment records, the 
December 2003 and November 2007 letters informed the veteran 
that VA would make reasonable efforts to obtain relevant 
private records.  Copies of VA Form 21- 4142, Authorization 
and Consent to Release Information, were included with the 
December 2003 letter, and the veteran was asked to complete 
this release for each private healthcare provider so that VA 
could obtain these records on his behalf.  The December 2003 
letter indicated that records from the Southwire Family 
Medical Center had already been requested on his behalf.

The November 2007 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in original].  

In a March 27, 2006 letter from the RO pertinent to the 
Dingess discussion immediately below, the RO also 
specifically requested of the veteran: "If you have any 
information or evidence that you have not previously told us 
about or given to us . . . please tell us or give us that 
evidence now."  This request complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 and November 2007 
letters, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in March 
2004.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the veteran was provided with additional VCAA notice through 
the March 2006 Dingess letter and the November 2007 VCAA 
letter, and his claims were readjudicated in the December 
2007 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claims on the merits.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  Additionally, VA medical 
nexus opinions were sought from genitourinary and 
neurological examiners in October 2007.  The reports of these 
examinations reflect that the examiners reviewed the 
veteran's past medical history and rendered appropriate 
opinions in accordance with the Board's remand instructions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
detailed in the Introduction, he provided personal testimony 
to the undersigned at a Travel Board hearing in April 2007.

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2007).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).
The diseases which are deemed associated with herbicide 
exposure do not include trigeminal neuralgia, sebaceous cysts 
or prostatic hypertrophy.  
See 38 C.F.R. § 3.309(e) (2007).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e) but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Analysis

The veteran is seeking service connection for trigeminal 
neuralgia with headaches and facial pain, a sebaceous cyst 
and benign prostatic hypertrophy with acute prostatitis.  His 
essential contention is that these conditions are related to 
herbicide exposure from Vietnam service.  See, e.g., the 
April 6, 2004 notice of disagreement.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  The Board will address each element in turn.

With respect to element (1), current disability, the veteran 
has been diagnosed with for trigeminal neuralgia, a sebaceous 
cyst and benign prostatic hypertrophy with acute prostatitis.  
Hickson element (1) is therefore satisfied for the claims.

With respect to in-service disease, there is no evidence of 
trigeminal neuralgia, a sebaceous cyst and benign prostatic 
hypertrophy with acute prostatitis in service or for many 
years thereafter.  Each of these disabilities was initially 
diagnosed decades after service, and the veteran himself has 
acknowledged that these problems did not develop while he was 
on active duty.  See the April 2007 hearing transcript, pages 
4-5.

With respect to in-service injury, the injury here alleged is 
exposure to herbicides.  
The veteran's service in Vietnam is not in dispute.  Agent 
Orange exposure is therefore presumed.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2007).  Additionally, based on the veteran's receipt of the 
Purple Heart medal, the Board finds that the veteran did 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b) (West 2002).  Accordingly, Hickson element 
(2) is also satisfied.  

With respect to crucial Hickson element (3), there is no 
competent medical evidence which serves to link the veteran's 
trigeminal neuralgia, sebaceous cyst and benign prostatic 
hypertrophy to his military service, to include herbicide 
exposure therein.  Indeed, the October 2007 VA examiners made 
findings to the contrary.  Specifically, the October 2007 VA 
genitourinary examiner found that "based on the available 
body of medical evidence, there is no scientific, medical or 
epidemiologic evidence to correlate or to find a relationship 
between sebaceous cyst and herbicide exposure . . . [or] 
benign prostatic hypertrophy with acute prostatitis and 
herbicide exposure."  Additionally, the October 2007 VA 
neurological examiner found that there was "no reasonable 
way to connect the trigeminal neuralgia to military service 
or any of his other conditions such as sebaceous cyst nor is 
there any epidemiologic information connecting it to Agent 
Orange exposure."

This does not end the Board's inquiry.  As stated above, the 
Board must also determine whether the veteran's current 
disabilities are otherwise the result of active service.  See 
Combee, supra.  The October 2007 VA examiners specifically 
found no such relationship, pointing to the fact that the 
service medical records were negative for these conditions 
and they were diagnosed many years after service.  With 
respect to the trigeminal neuralgia claim, the VA neurologic 
examiner acknowledged a notation of headaches in service, but 
indicated "a headache condition [in service] responding to 
aspirin would not be compatible with neuralgia."  

The Board assigns these medical opinions great probative 
weight.  They were provided by medical professionals who 
reviewed the veteran's VA claims folder.  In addition, the 
examiners gave a rationale for their opinions: the available 
scientific, medical and epidemiologic data show no 
relationship between the veteran's disabilities and herbicide 
exposure; and, with respect to direct service connection, the 
veteran's conditions were not noted on the veteran's service 
medical records and did not appear for years after 
separation.  

The opinions thus appear to be congruent with the veteran's 
medical history, which was pertinently negative for symptoms 
of trigeminal neuralgia, a sebaceous cyst and benign 
prostatic hypertrophy for many years after service.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a medical statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."].  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran, his representative and other 
laypersons such as his spouse contend that his current 
trigeminal neuralgia, sebaceous cyst and benign prostatic 
hypertrophy are related to his military service, it is now 
well established that lay persons without medical training, 
such as the veteran, his representative and his spouse, are 
not competent to comment on medical matters such as date of 
onset or cause of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements of the veteran, his representative 
and his spouse offered in support of his claims are not 
competent medical evidence and do not serve to establish a 
medical nexus.

The Board again notes that the provisions of 38 U.S.C.A. 
1154(b) only provide an evidentiary presumption concerning 
events in service; they do not provide a substitute for 
evidence of a causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  
See Wade v. West, 11 Vet. App. 302, 305 (1999), as well as 
Libertine, Gregory and Kessel, all supra.  Moreover, as noted 
immediately above, the examiner's opinions are consistent 
with the objective medical evidence of record, or more 
specifically the lack of symptomatology for decades after 
separation from service.  Finally, if the veteran felt 
dissatisfied with the October 2007 VA nexus opinions, he was 
welcome to submit more favorable opinions on his own.  He did 
not do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
trigeminal neuralgia with headaches and facial pain, 
sebaceous cyst and benign prostatic hypertrophy with acute 
prostatitis.  Therefore, contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefits sought on appeal are accordingly 
denied.







	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for trigeminal neuralgia with headaches 
and facial pain, to include as secondary to herbicide 
exposure, is denied.

Service connection for sebaceous cyst, to include as 
secondary to herbicide exposure, is denied.

Service connection for benign prostatic hypertrophy with 
acute prostatitis, to include as secondary to herbicide 
exposure, is denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


